                 Case 1:19-cv-01268-EPG Document 11 Filed 04/15/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9
                                                                Case No. 1:19-cv-01268-EPG
10   ROBERTA GARCIA-GOOCH,
                               Plaintiff,                       ORDER TO SHOW CAUSE WHY CASE
11                                                              SHOULD NOT BE DISMISSED FOR
            v.                                                  FAILURE TO EFFECTUATE SERVICE OF
12                                                              PROCESS
13   ANDREW SAUL, Commissioner of Social
     Security,                                                  45-DAY DEADLINE
14
                               Defendant.
15
16           Plaintiff, Roberta Garcia-Gooch, is proceeding pro se in this action for judicial review
17   of an unfavorable decision of the Commissioner of the Social Security Administration
18   regarding her application for Social Security Disability Insurance Benefits.
19           Under Rule 4(m) of the Federal Rules of Civil Procedure,
20           If a defendant is not served within 90 days after the complaint is filed, the
21           court—on motion or on its own after notice to the plaintiff—must dismiss the
             action without prejudice against that defendant or order that service be made
22           within a specified time. But if the plaintiff shows good cause for the failure, the
             court must extend the time for service for an appropriate period.
23
24   Fed. R. Civ. P. 4(m).

25           Plaintiff filed the complaint initiating this action on September 11, 2019. Summons was

26   issued on October 23, 2019.1 On February 20, 2020, after significantly more than 90 days had

27
             1
                The delay between the filing of the complaint and the issuance of the summons is due to Plaintiff’s
28   initial motion to proceed in forma pauperis (ECF No. 2), which the Court denied because it was incomplete (ECF

                                                            1
                Case 1:19-cv-01268-EPG Document 11 Filed 04/15/20 Page 2 of 3



 1   passed since Plaintiff filed her complaint and since the Court issued the summons, the Court
 2   issued an order to show cause (“OSC”) requiring Plaintiff to show cause why her case should
 3   not be dismissed for failure to effectuate service in accordance with the 90-day time limit in
 4   Rule 4(m). (ECF No. 8.)
 5           On March 5, 2020, Plaintiff filed her response to the OSC, explaining that she had been
 6   very ill and unable to complete service during the allotted time. (ECF No. 9.) Plaintiff also
 7   explained that she was searching for counsel to represent her and requested that she be granted
 8   a three- to four-week extension of time to effectuate service of process. (Id.) The Court
 9   discharged the order to show cause, granted Plaintiff’s requested extension of time, and
10   reminded Plaintiff that she could request the assistance of the Court in effectuating service at
11   no cost to herself. (ECF No. 10.) Plaintiff was directed to file a return of service by no later
12   than April 10, 2020, demonstrating that Defendant had been served. (Id.)
13           The April 10, 2020, deadline has passed, and Plaintiff has not filed a return of service,
14   requested additional time to effectuate service, or requested the assistance of the Court in
15   effectuating service.
16           Accordingly, Plaintiff IS ORDERED to show cause why this case should not be
17   dismissed for failure to effectuate service in accordance with the 90-day time limit in Rule
18   4(m), as previously extended by the Court to April 10, 2020. Plaintiff shall file a written show
19   cause response within forty-five (45) days of this Order. She may file her response by mailing
20   it via U.S. mail to the following address: Clerk of the United States District Court, Eastern
21   District of California, 2500 Tulare Street, Fresno, California 93721.
22   \\\
23   \\\
24   \\\
25   \\\
26
27   No. 3). Plaintiff filed a renewed application to proceed in forma pauperis on October 21, 2019 (ECF No. 4), which
     the Court granted on October 23, 2019 (ECF No. 5). The Court also issued the summons on October 23, 2019
28   (ECF No. 6).

                                                            2
              Case 1:19-cv-01268-EPG Document 11 Filed 04/15/20 Page 3 of 3



 1          If Plaintiff needs the assistance of the Court in effectuating service, Plaintiff should
 2   request such assistance in her show cause response.
 3
     IT IS SO ORDERED.
 4
 5
        Dated:    April 14, 2020                                /s/
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
